 

Exhibit 10.21

 

Qualigen, Inc.
INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”), dated as of ______, 20__, is
entered into between Qualigen, Inc., a Delaware corporation (the “Company”), and
[____________] (“Indemnitee”).

 

WHEREAS, Indemnitee’s service to the Company substantially benefits the Company;

 

WHEREAS, individuals are reluctant to serve as directors or officers of
corporations or in certain other capacities unless they are provided with
adequate protection through insurance or indemnification against the risks of
claims and actions against them arising out of such service;

 

WHEREAS, Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and any insurance as adequate
under the present circumstances, and Indemnitee may not be willing to serve as a
director or officer without additional protection;

 

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee as permitted by applicable law; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Company’s certificate of incorporation and
bylaws, and any resolutions adopted pursuant thereto, and this Agreement shall
not be deemed a substitute therefor, nor shall this Agreement be deemed to
limit, diminish or abrogate any rights of Indemnitee thereunder;

 

NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:

 

1. Definitions. 

 

(a) “Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person. For purposes
of this definition, “control” (including with correlative meanings, the terms
“controlling,” “controlled by” and under “common control with”) means the
possession, directly or indirectly, of the power (i) to vote a majority of the
equity interests having voting power for the election of directors, managers or
Persons on similar governing bodies of such other Person or (ii) to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract, as trustee or executor, as
general partner or managing member, or otherwise.

 

(b) A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

 

(i) Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities;

 

(ii) Change in Board Composition. During any period of two consecutive years
(not including any period before the execution of this Agreement), individuals
who at the beginning of such period constitute the Company’s board of directors,
and any new directors (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
Sections 1(b)(i), 1(b)(iii) or 1(b)(iv)) whose election by the board of
directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the members of the Company’s board of
directors;

 

 

 

 

(iii) Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
before such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the surviving entity outstanding immediately after such merger or consolidation
and with the power to elect at least a majority of the board of directors or
other governing body of such surviving entity; and

 

(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

For purposes of this Section 1(b), “Beneficial Owner” shall have the meaning
given to such term in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended; provided, however, that “Beneficial Owner” shall exclude any Person
otherwise becoming a Beneficial Owner by reason of (i) the stockholders of the
Company approving a merger of the Company with another entity or (ii) the
Company’s board of directors approving a sale of securities by the Company to
such Person.

 

(c) “Corporate Status” describes the status of a person who is or was a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary of the Company or any other Enterprise.

 

(d) “DGCL” means the General Corporation Law of the State of Delaware.

 

(e) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

(f) “Enterprise” means the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary.

 

(g) “Expenses” include all reasonable out-of-pocket attorneys’ fees, retainers,
court costs, transcript costs, fees and costs of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses also include (i) Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond or other appeal bond or their equivalent, and (ii)
for purposes of Section 12(d), Expenses incurred by Indemnitee in connection
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company. Expenses, however, shall not include amounts
paid in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee. For Expenses to be indemnifiable hereunder they must have been
actually and reasonably incurred.

 

 2 

 

 

(h) “Independent Counsel” means a law firm, or a partner or member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent (i) the Company
or Indemnitee in any matter material to either such party (other than as
Independent Counsel with respect to matters concerning Indemnitee under this
Agreement, or other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s entitlement to indemnification under this Agreement.

 

(i) “Person” shall have the meaning as set forth in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended; provided, however, that
“Person” shall exclude (i) the Company, (ii) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(j) “Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or proceeding, whether brought in the right of
the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, including any appeal therefrom, in which Indemnitee was,
is or will be involved as a party, a potential party, a non-party witness or
otherwise by reason of (i) the fact that Indemnitee is or was a director or
officer of the Company (whether or not before the date of this Agreement), (ii)
any action taken by Indemnitee or any action or inaction on Indemnitee’s part
while acting as a director or officer of the Company (whether or not before the
date of this Agreement), or (iii) the fact that he or she is or was serving
(whether or not before the date of this Agreement) at the request of the Company
as a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary of the Company or any other Enterprise, in each case whether
or not serving in such capacity at the time any liability or Expense is incurred
for which indemnification or advancement of expenses can be provided under this
Agreement.

 

(k) “Representatives” of any Person shall mean the directors, officers,
employees, managers, consultants, financial advisors, counsel, accountants,
trustees and other representatives and agents of such Person.

 

(l) Reference to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on a person with
respect to any employee benefit plan; references to “serving at the request of
the Company” shall include any service as a director, officer, employee or agent
of the Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he or she reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

 

2. Indemnity in Third-Party Proceedings. The Company shall indemnify Indemnitee
in accordance with the provisions of this Section 2 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding, other than
a Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 2, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that his or her conduct was unlawful.

 

 3 

 

 

3. Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 3, Indemnitee shall be indemnified to the fullest
extent permitted by applicable law against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company. No indemnification for Expenses shall be made
under this Section 3 in respect of any claim, issue or matter as to which
Indemnitee shall have been adjudged by a court of competent jurisdiction to be
liable to the Company, unless and only to the extent that the Delaware Court of
Chancery or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for such expenses as the Delaware Court of Chancery or such
other court shall deem proper.

 

4. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
To the extent that Indemnitee has been successful (on the merits or otherwise)
in defense of any Proceeding referred to in Section 2 or Section 3 hereof or in
defense of any claim, issue or matter therein, the Company shall indemnify
Indemnitee against Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.

 

5. Indemnification for Expenses of a Witness. To the extent that Indemnitee is,
by reason of his or her Corporate Status, a witness in any Proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified to the extent
permitted by applicable law against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith. 

 

6. Additional Indemnification. 

 

(a) Notwithstanding any limitation in Sections 2, 3 or 4, the Company shall
indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor) against all Expenses, judgments, fines and amounts paid
in settlement actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with the Proceeding or any claim, issue or matter therein.

 

(b) For purposes of Section 6(a), the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to:

 

(i) the fullest extent permitted by the provision of the DGCL that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and

 

(ii) the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

 

 4 

 

 

7. Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any Proceeding (or any part of any Proceeding):

 

(a) for which payment has actually been made to or on behalf of Indemnitee under
any statute, insurance policy, indemnity provision, vote or otherwise, except
with respect to any excess beyond the amount paid;

 

(b) for an accounting or disgorgement of profits pursuant to Section 16(b) of
the Securities Exchange Act of 1934, as amended, or similar provisions of
federal, state or local statutory law or common law, if Indemnitee is held
liable therefor (including pursuant to any settlement arrangements);

 

(c) for any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Securities Exchange Act of 1934, as amended (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002, or the payment to the Company
of profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 304 of the Sarbanes-Oxley Act of 2002), if Indemnitee is
held liable therefor (including pursuant to any settlement arrangements);

 

(d) initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, agents or other indemnitees, unless (i) the Company’s board
of directors authorized the Proceeding (or the relevant part of the Proceeding)
before its initiation, (ii) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law, (iii) otherwise authorized in Section 12(d) or (iv) otherwise required by
applicable law; or

 

(e) if prohibited by applicable law.

 

8. Advances of Expenses. The Company shall advance the Expenses incurred by
Indemnitee in connection with any Proceeding before its final disposition, and
such advancement shall be made as soon as reasonably practicable, but in any
event no later than 45 days, after the receipt by the Company of a written
statement or statements (with reasonably supporting documentation) requesting
such advances from time to time (which shall include invoices received by
Indemnitee in connection with such Expenses but, in the case of invoices in
connection with legal services, any references to legal work performed or to
expenditure made that would cause Indemnitee to waive any privilege accorded by
applicable law shall not be included with the invoice). Advances shall be
unsecured and interest free and made without regard to Indemnitee’s ability to
repay such advances. Indemnitee hereby undertakes to repay any advance to the
extent that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company. This Section 8. shall not apply to the extent
advancement is prohibited by law and shall not apply to any Proceeding for which
indemnity is not permitted under this Agreement, but shall apply to any
Proceeding referenced in Section 7(c) or 7(d) before a determination that
Indemnitee is not entitled to be indemnified by the Company

 

9. Procedures for Notification and Defense of Claim. 

 

(a) Indemnitee shall notify the Company in writing of any matter with respect to
which Indemnitee intends to seek indemnification or advancement of Expenses
promptly following the receipt by Indemnitee of notice thereof. The written
notification to the Company shall include, in reasonable detail, a description
of the nature of the Proceeding and the facts underlying the Proceeding. The
failure by Indemnitee to notify the Company will not relieve the Company from
any liability which it may have to Indemnitee hereunder or otherwise than under
this Agreement, and any delay in so notifying the Company shall not constitute a
waiver by Indemnitee of any rights except to the extent the Company is
prejudiced in its defense of such Proceeding.

 

 5 

 

 

(b) If, at the time of the receipt of a notice of a Proceeding pursuant to the
terms hereof, the Company has directors’ and officers’ liability insurance in
effect, the Company shall give prompt notice of the commencement of the
Proceeding to the insurers in accordance with the procedures set forth in the
applicable policies. The Company shall thereafter take all commercially
reasonable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

 

(c) In the event the Company shall be obligated to pay the Expenses, judgments,
fines or amounts paid in settlement incurred by Indemnitee with respect to any
Proceeding, as provided in this Agreement, the Company, if appropriate, shall be
entitled to assume the defense of such Proceeding, with counsel reasonably
acceptable to Indemnitee, upon the delivery to Indemnitee of written notice of
its election to do so. After delivery of such notice, approval of such counsel
by Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding,
provided that (i) Indemnitee shall have the right to employ Indemnitee’s own
counsel in such Proceeding at Indemnitee’s expense and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized in writing by
the Company, (B) counsel to the Company or Indemnitee shall have reasonably
concluded that there may be a conflict of interest or position, or reasonably
believes that a conflict is likely to arise, on any significant issue between
the Company and Indemnitee in the conduct of any such defense or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
Proceeding, then the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company, except as otherwise expressly provided by this
Agreement. The Company shall not be entitled, without the consent of Indemnitee,
to assume the defense of any claim brought by or in the right of the Company or
its Affiliates or as to which counsel for the Company or Indemnitee shall have
reasonably made the conclusion provided for in clause (B) above.

 

(d) Indemnitee shall give the Company such information and cooperation in
connection with the Proceeding as the Company may reasonably require.

 

10. Procedures upon Application for Indemnification. 

 

(a) To obtain indemnification, Indemnitee shall submit to the Company a written
request, including therein or therewith such documentation and information as is
reasonably available to Indemnitee and as is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of the Proceeding. The Company shall, as soon as
reasonably practicable after receipt of such a request for indemnification,
advise the board of directors that Indemnitee has requested indemnification. Any
delay in providing the request will not relieve the Company from its obligations
under this Agreement, except to the extent such failure is prejudicial.

 

 6 

 

 

(b) Upon written request by Indemnitee for indemnification pursuant to Section
10(a), a determination with respect to Indemnitee’s entitlement thereto shall be
made in the specific case (i) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Company’s board of directors, a
copy of which shall be delivered to Indemnitee or (ii) if a Change in Control
shall not have occurred, (A) by a majority vote of the Disinterested Directors,
even though less than a quorum of the Company’s board of directors, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum of the Company’s board
of directors, (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Company’s board of directors, a copy of which shall be delivered to
Indemnitee or (D) if so directed by the Company board of directors, by the
stockholders of the Company. If it is determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within 15 days after such
determination. Indemnitee shall cooperate with the person, persons or entity
making the determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorney’s fees and disbursements) reasonably
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company, to the extent permitted
by applicable law.

 

(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(b), the Independent Counsel
shall be selected as provided in this Section 10(c). If a Change in Control
shall not have occurred, the Independent Counsel shall be selected by the
Company’s board of directors, and the Company shall give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel so
selected. If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Company’s board of directors, in which event the
preceding sentence shall apply), and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected. In
either event, Indemnitee or the Company, as the case may be, may, within 10 days
after such written notice of selection shall have been given, deliver to the
Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 1(h) of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within 20 days after the later of (i)
submission by Indemnitee of a written request for indemnification pursuant to
Section 10(a) hereof and (ii) the final disposition of the Proceeding, the
parties have not agreed upon an Independent Counsel, either the Company or
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and for the appointment as Independent Counsel
of a person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 10(b)
hereof. Upon the due commencement of any judicial proceeding pursuant to Section
12(a) of this Agreement, the Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

 

(d) The Company agrees to pay the reasonable fees and expenses of any
Independent Counsel and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

 

 7 

 

 

11. Presumptions and Effect of Certain Proceedings. 

 

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement, and the Company shall, to the fullest
extent not prohibited by law, have the burden of proof to overcome that
presumption.

 

(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.

 

(c) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.

 

(d) For purposes of any determination of good faith, Indemnitee (if a director
and in Indemnitee’s capacity as such) shall be deemed to have acted in good
faith to the extent Indemnitee relied in good faith on (i) the records or books
of account of the Enterprise, including financial statements, (ii) information
supplied to Indemnitee by the officers of the Enterprise in the course of their
duties, (iii) the advice of legal counsel for the Enterprise or its board of
directors or counsel selected by any committee of the board of directors or (iv)
information or records given or reports made to the Enterprise by an independent
certified public accountant, an appraiser, investment banker or other expert
selected with reasonable care by the Enterprise or its board of directors or any
committee of the board of directors. The provisions of this Section 11(d) shall
not be deemed to be exclusive or to limit in any way the other circumstances in
which Indemnitee may be deemed to have met the applicable standard of conduct
set forth in this Agreement.

 

(e) Neither the knowledge, actions nor failure to act of any other director,
officer, agent or employee of the Enterprise shall be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.

 

12. Remedies of Indemnitee. 

 

(a) Subject to Section 12(e), in the event that (i) a determination is made
pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8(b) or Section 12(d) of this Agreement, (iii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 10 of this Agreement within 30 days after the later of the receipt by
the Company of the request for indemnification or the final disposition of the
Proceeding, (iv) payment of indemnification pursuant to this Agreement is not
made (A) within 15 days after a determination has been made that Indemnitee is
entitled to indemnification or (B) with respect to indemnification pursuant to
Sections 4, 5 and 12(d) of this Agreement, within 30 days after receipt by the
Company of a written request therefor, or (v) the Company or any other person or
entity takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, Indemnitee shall be entitled to
an adjudication by a court of competent jurisdiction of his or her entitlement
to such indemnification or advancement of Expenses. The Company shall not oppose
Indemnitee’s right to seek any such adjudication in accordance with this
Agreement.

 

 8 

 

 

(b) Neither (i) the failure of the Company, its board of directors, any
committee or subgroup of the board of directors, Independent Counsel or
stockholders to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor (ii) an actual determination by the Company, its board of
directors, any committee or subgroup of the board of directors, Independent
Counsel or stockholders that Indemnitee has not met the applicable standard of
conduct, shall create a presumption that Indemnitee has or has not met the
applicable standard of conduct. In the event that a determination shall have
been made pursuant to Section 10 of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding commenced pursuant to this
Section 12 shall be conducted in all respects as a de novo trial, on the merits,
and Indemnitee shall not be prejudiced by reason of that adverse determination.
In any judicial proceeding commenced pursuant to this Section 12, the Company
shall, to the fullest extent not prohibited by law, have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

 

(c) To the fullest extent not prohibited by law, the Company shall be precluded
from asserting in any judicial proceeding commenced pursuant to this Section 12
that the procedures and presumptions of this Agreement are not valid, binding
and enforceable and shall stipulate in any such court that the Company is bound
by all the provisions of this Agreement. If a determination shall have been made
pursuant to Section 10 of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 12, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statements not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.

 

(d) To the extent not prohibited by law, the Company shall indemnify Indemnitee
against all Expenses that are incurred by Indemnitee in connection with any
action for indemnification or advancement of Expenses from the Company under
this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company to the extent Indemnitee is successful in
such action, and, if requested by Indemnitee, shall (as soon as reasonably
practicable, but in any event no later than 30 days, after receipt by the
Company of a written request therefor) advance such Expenses to Indemnitee,
subject to the provisions of Section 8.

 

(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification shall be required to be made before the
final disposition of the Proceeding.

 

13. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amounts
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the events and transactions giving rise to such Proceeding; and (ii)
the relative fault of Indemnitee and the Company (and its other directors,
officers, employees and agents) in connection with such events and
transactions. 

 

14. Non-exclusivity. The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Company’s certificate of incorporation or bylaws, any agreement, a vote
of stockholders or a resolution of directors, or otherwise. To the extent that a
change in Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Company’s certificate of incorporation and bylaws and this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change, subject to the
restrictions expressly set forth herein or therein. Except as expressly set
forth herein, no right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. Except as expressly set
forth herein, the assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

 

 9 

 

 

15. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received payment for such amounts under any
insurance policy, contract, agreement or otherwise.

 

16. Insurance. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, trustees, general
partners, managing members, officers, employees, agents or fiduciaries of the
Company or any other Enterprise, Indemnitee shall be covered by such policy or
policies to the same extent as the most favorably-insured persons under such
policy or policies in a comparable position.

 

17. Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights. 

 

18. Services to the Company. Indemnitee agrees to serve as a director or officer
of the Company or, at the request of the Company, as a director, trustee,
general partner, managing member, officer, employee, agent or fiduciary of
another Enterprise, for so long as Indemnitee is duly elected or appointed or
until Indemnitee tenders his or her resignation or is removed from such
position. Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue Indemnitee in such position. This Agreement shall not
be deemed an employment contract between the Company (or any of its subsidiaries
or any Enterprise) and Indemnitee. Indemnitee specifically acknowledges that any
employment with the Company (or any of its subsidiaries or any Enterprise) is at
will, and Indemnitee may be discharged at any time for any reason, with or
without cause, with or without notice, except as may be otherwise expressly
provided in any executed, written employment contract between Indemnitee and the
Company (or any of its subsidiaries or any Enterprise), any existing formal
severance policies adopted by the Company’s board of directors or, with respect
to service as a director or officer of the Company, the Company’s certificate of
incorporation or bylaws or the DGCL. No such document shall be subject to any
oral modification thereof.

 

19. Duration. This Agreement shall continue until and terminate upon the later
of (a) 10 years after the date that Indemnitee shall have ceased to serve as a
director or officer of the Company or as a director, trustee, general partner,
managing member, officer, employee, agent or fiduciary of any other Enterprise,
as applicable; or (b) one year after the final termination of any Proceeding,
including any appeal, then pending in respect of which Indemnitee is granted
rights of indemnification or advancement of Expenses hereunder and of any
proceeding commenced by Indemnitee pursuant to Section 12 of this Agreement
relating thereto.

 

 10 

 

 

20. Successors. This Agreement shall be binding upon the Company and its
successors and assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company, and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators.

 

21. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order or other
applicable law, to perform its obligations under this Agreement shall not
constitute a breach of this Agreement. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.

 

22. Enforcement. The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director or officer of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a director or officer of the Company. 

 

23. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Company’s
certificate of incorporation and bylaws and applicable law.

 

24. Modification and Waiver. No supplement, modification or amendment to this
Agreement shall be binding unless executed in writing by the parties hereto. No
amendment, alteration or repeal of this Agreement shall adversely affect any
right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his or her Corporate Status before such amendment,
alteration or repeal. No waiver of any of the provisions of this Agreement shall
constitute or be deemed a waiver of any other provision of this Agreement nor
shall any waiver constitute a continuing waiver.

 

25. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, or otherwise delivered by hand, messenger or courier
service addressed: 

(a) if to Indemnitee, to Indemnitee’s address as shown on the signature page of
this Agreement or in the Company records, as may be updated in accordance with
the provisions hereof; or

 

(b) if to the Company, to the attention of the Chief Executive Officer or Chief
Financial Officer of the Company at Qualigen, Inc., 2042 Corte del Nogal,
Carlsbad, CA 92011, or at such other current address as the Company shall have
furnished to Indemnitee.

 

 11 

 

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, the next business day after the date of deposit with such courier (by
the courier’s stated time for enabling next-business-day delivery), or if
deposited after such stated time then the second business day after the date of
such deposit), or (ii) if sent via mail in the United States, at the earlier of
its receipt or five days after the same has been deposited in a
regularly-maintained receptacle for the deposit of the United States mail,
addressed and mailed as aforesaid.

 

26. Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (a) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court of
Chancery, and not in any other state or federal court in the United States of
America or any court in any other country, (b) consent to submit to the
exclusive jurisdiction of the Delaware Court of Chancery for purposes of any
action or proceeding arising out of or in connection with this Agreement, (c)
waive any objection to the laying of venue of any such action or proceeding in
the Delaware Court of Chancery, and (d) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
of Chancery has been brought in an improper or inconvenient forum. 

 

27. Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement. This Agreement may also be executed
and delivered by electronic means and in counterparts, each of which shall for
all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement. Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement. 

 

28. Captions. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof. 

 

IN WITNESS WHEREOF, the parties have executed this Indemnification Agreement as
of the date first written above.

 

cOMPANY:   Indemnitee:       Qualigen, Inc.           [Indemnitee]         By:
                   Address: Name:       Title:      

 



 12 

 